Citation Nr: 1140541	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  04-24 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of a right wrist fracture prior to September 26, 2000.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected residuals of a right wrist fracture, postoperative fusion, beginning on November 1, 2000.

3.  Entitlement to an effective date earlier than January 18, 2000, for the grant of service connection for residuals of a right wrist fracture.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

In April 2008, the Board noted that a timely notice of disagreement had been filed with respect to the issues listed above, but that no statement of the case had been issued by the RO.  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999), the Board therefore remanded these issues for the issuance of a statement of the case.  The RO accomplished such action in October 2008.  The Veteran's accredited representative subsequently submitted a substantive appeal (i.e., VA Form 9) that was received in October 2008.  Although the VA Form 9 appeared only to appeal the initial rating claims, the RO, in April 2009, sent the Veteran and his accredited representative a supplemental statement of the case addressing all three issues listed on the title page.  Another supplemental statement of the case was issued in May 2011; it too contained discussion of all three issues.  In June 2011, the Veteran's accredited representative submitted a statement in support of his appeal; both the initial rating and earlier effective date claims were addressed.  

In light of the above circumstances, the Board is satisfied that the VA took actions to indicate that the requirement for a timely substantive appeal has been waived for the issue of entitlement to an earlier effective date for the award of service connection for residuals of a right wrist fracture.  See Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009).  Specifically, following receipt of the timely VA Form 9, the RO issued a supplemental statement of the case as to the issue of an earlier effective date which noted that a timely substantive appeal was received.  While the October 2008 VA Form 9 does not actually contain any reference to the effective date issue, the fact that the RO notified the Veteran in April 2009 that this issue was on appeal waives, in the Board's opinion, any questions regarding the adequacy or timeliness of his substantive appeal.  See id.  As such, this issue has been listed as before the Board on the title page.

The Veteran's accredited representative raised the issue of entitlement to special monthly compensation (SMC) based on loss of use of the right hand in a June 2011 written statement.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ); thus, the Board does not have jurisdiction over this issue.  As such, it is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to higher initial ratings for residuals of a right wrist fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

No communication or evidence was received prior to January 18, 2000, which could be interpreted as an informal or formal claim of entitlement to service connection for residuals of a right wrist fracture.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 18, 2000, for the grant of service connection for residuals of a right wrist fracture have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  

In the present case, the issue on appeal is the propriety of the effective date assigned for the original grant of service connection for residuals of right wrist fracture.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Here, however, the claims file does not reflect that the Veteran was provided notice as to all five elements of service connection.  Specifically, the June 2001 VCAA letter of record fails to provide information regarding establishment of an initial disability rating and effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

To the extent that lack of notice regarding the establishment of an effective date constitutes error, the Board finds that any such error is harmless to the Veteran and that it may still proceed with a determination on this issue.  In this regard, the October 2008 statement of the case contains information regarding the various law and regulations applicable to a claim for an earlier effective date as well as a discussion of how such law and regulations apply to the specific facts of the Veteran's claim.  While not notice in and of itself, the Board concludes that the Veteran has demonstrated actual knowledge of the information contained in the statement of the case, through his accredited representative, by virtue of the fact that the accredited representative selected the box "I have read the statement of the case . . ." on the October 2008 substantive appeal.  Such actual knowledge cures any potential notice defect.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, as will be discussed below, the facts in this case are not in dispute and the benefit sought by the Veteran (i.e., an earlier effective date) cannot be awarded as a matter of law.  Thus, there is no prejudice in proceeding with a determination at this time.  See id.  

Turning to whether the VA has fulfilled its duty to assist the Veteran, the Board observes that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points of time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  Nevertheless, the Board has carefully reviewed the claims file and concludes that there has been no identification of further available evidence not already of record that would be relevant to the current claim on appeal.  Thus, VA's duty to assist has been met.

Legal Criteria and Analysis

Historically, the RO received a formal claim for VA compensation benefits (also known as VA Form 21-526) on January 18, 2000, in which the Veteran indicated that he was seeking service-connected disability benefits for a right wrist injury.  The RO denied the Veteran's claim in July 2000 on the basis that it was not well-grounded.  In June 2001, the RO notified the Veteran that there had been a recent change in law (i.e., the VCAA) which now required the VA to adjudicate de novo his previously-denied claim for service connection for a right wrist injury.  Such adjudication was accomplished in an April 2002, which the Veteran subsequently appealed in April 2003.  Thereafter, in July 2004, the RO issued a rating decision awarding service connection for residuals of a right wrist fracture; an initial evaluation of 30 percent was assigned effective May 24, 2001.  

The Veteran submitted a notice of disagreement in July 2004 as to both the initial rating assigned and the effective date of his award.  Thereafter, in October 2004, the RO issued a rating decision, awarding an earlier effective date of January 18, 2000, for the grant of service connection for residuals of a right wrist fracture.  Although the RO indicated that this constituted a full grant of the benefits sought on appeal, the Veteran, in his notice of disagreement, indicated that he wanted an effective date "to [his] original claim in 1999."  Thus, the appeal continued and is now before the Board for appellate review.  See, e.g., AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that, on a claim for an original or increased rating, the veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).

Initially, the Board observes that a claim, formal or informal, must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155 (2011).  In the instant appeal, the claims file does not contain any correspondence from the Veteran prior to January 18, 2000.  Additionally, the Veteran has not contended that he filed a claim prior to the VA Form 21-526 received in January 2000.  Rather, it appears that he desires an earlier effective date on the basis that he completed and signed his claim in August 1999.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an evaluation and award of pension, compensation, or dependence and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  Title 38 of the Code of Federal Regulations (2011) clarifies that an award of disability compensation based on direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  38 C.F.R. § 3.400(b)(2)(i).  Otherwise, the effective date shall be the date of receipt of a veteran's claim or the date on which entitlement arose, whichever is later.  Id. 

As noted above, the Veteran was released from active duty service in September 1981.  Thus, in order to receive an initial effective date of the day following separation the record must show that the Veteran's claim was received on or before September 1982.  As previously discussed, the earliest date of receipt of any claim for VA benefits was January 18, 2000.  The Board acknowledges that the Veteran's claim for benefits was signed and dated in August 1999.  However, as discussed above, it is the date of receipt of the claim that is relevant and not the date the claim was signed by the Veteran.  Absent any indication that the Veteran's claim was received prior to January 18, 2000, the controlling laws and regulations dictate that the award of disability compensation will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Therefore, the January 18, 2000, date of claim is the appropriate effective date and the evidence of record provides no basis for an award of service connection prior to such date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the Veteran's appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than January 18, 2000, for the grant of service connection for residuals of a right wrist fracture is denied.


REMAND

The Board regrets further delaying the Veteran's appeal as it pertains to his initial rating claims.  However, in its review of the record it discovered a number of due process errors that must be corrected prior to a determination being issued for these claims.  

Initially, the Board finds that a remand is necessary because there appear to be outstanding VA and non-VA treatment records that may be relevant to rating the Veteran's service-connected residuals of a right wrist fracture.  With regard to the former, the claims file reflects that the Veteran has been receiving treatment for his service-connected right wrist disability at the Central Texas Veterans Health Care System (CT-VHCS) since approximately January 2000.  The record contains various treatment reports from this facility dated throughout this appeal.  Relevant to the current remand, however, it appears that a complete set of treatment records is available only for the period dated from August 1999 through October 2000.  As the remaining VA treatment records may contain information relevant to rating the Veteran's right wrist disability and are considered to be in the constructive possession of the Board during the consideration of this appeal, a remand is necessary to allow the Agency of Original Jurisdiction (AOJ) to obtain any outstanding electronic and non-electronic medical records from the CT-VHCS for the period from November 2000 through the present.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In addition to outstanding VA treatment records, the AOJ should request any medical records pertaining to the Veteran in the possession of the Social Security Administration (SSA).  A review of the file reveals that the Veteran previously filed for and was denied disability benefits by the SSA.  Furthermore, a request for VA records submitted by the SSA in September 2004 indicates that his claim for SSA disability benefits was based, in part, on residuals associated with his right wrist injury.  As such, the VA has a duty to make reasonable efforts to obtain these outstanding records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); 38 C.F.R. § 3.159(c)(2) (2011).  

Finally, a VA treatment report dated in March 2000 notes that the Veteran reported seeking evaluation and treatment for his right wrist while he was incarcerated in 1995 and more recently at John Sealy Hospital in Galveston, Texas.  In a November 2009 written statement, the Veteran's accredited representative noted that no effort had yet been made to obtain these records.  The more recent records are quite clearly relevant to the current appeal as they pertain to treatment sought during the first initial rating period.  As for the 1995 records, it is acknowledged that these records fall outside the relevant rating period, but they still may contain information that is of probative value to the assignment of an initial rating.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2 (2011).  The AOJ should therefore contact the Veteran to request that he either submit these outstanding private records or provide information sufficient for the VA to request these or any other private records pertaining to treatment for his service-connected right wrist disability.  

The Veteran was afforded VA examinations in June 2004, December 2008, and March 2011 that included evaluation of his service-connected right wrist disability.  Pertinent to the current remand, all of these examinations note that the Veteran underwent a right wrist arthrodesis (or fusion) in 2000 and that he no longer has any range of motion in the wrist.  Although none of the VA examiners expressly state that the Veteran's wrist is characterized by ankylosis, the Board observes that arthrodesis is defined as the surgical fixation of a joint and is synonymous with the term "artificial ankylosis."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, page 156 (30th ed. 2003).  A review of the criteria relevant to rating ankylosis reveals that the rating assigned depends in large part on the position in which the wrist is fixed.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).  In other words, is the ankylosis favorable or unfavorable, and at what degree and direction is the wrist fixed (i.e., favorable in 20 degrees dorsiflexion).  See id.  As this is central inquiry for rating the Veteran's disability and none of the current examinations of record address this issue, the proper course of action is to obtain a supplemental medical examination and opinion.  See 38 C.F.R. § 4.2 (2011); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As a final note, the Board observes that the Veteran was never specifically provided notice as to how to establish an initial disability rating for this claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  General notice was provided to the Veteran in March 2006, but as it did not specifically indicate that the notice applied to the Veteran's right wrist claim, the Board feels that additional notice should be provided while this appeal is being developed on remand.  See Overton v. Nicholson, 20 Vet. App. 427, 443 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice regarding the information and evidence necessary to establish an initial disability rating in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), as it pertains to his claim for higher initial ratings for residuals of a right wrist fracture.

2.  Contact the Veteran and ask that he either (a) submit any records associated with treatment of his right wrist disability, to include records dated in 1995 from an unidentified prison medical facility and records from John Sealy Hospital (date unknown), or (b) provide the VA with information such that it can obtain this outstanding evidence.  Make reasonable efforts to obtain any records identified by the Veteran as necessary to adjudicate his claims on appeal.  

3.  Obtain copies of any SSA disability benefit determinations as well as any copies of the records on which such determinations were based.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

4.  Obtain any VA outpatient and inpatient records, including any non-electronic records, from the Central Texas VA Health Care System for the period from November 2000 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

5.  If any Federal or non-Federal records, including those discussed in the paragraphs above, are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that these records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

6.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for VA wrist/hand, neurological, and scar examinations.  A copy of the claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information and opinions requested below, the examiner should indicate what evidence/medical knowledge was used in making such determination.  The examiner should describe any signs and symptoms associated with the Veteran's service-connected residuals of a right wrist fracture, postoperative fusion.  Such description should include:

	(a) A discussion of any orthopedic limitation(s) associated with the Veteran's right wrist fracture, postoperative fusion, including any limitation of motion in the wrist or hand associated with this disability.  

	(b) A discussion of the position of the Veteran's right wrist.  Prior examinations have noted his right wrist to be fixed due to fusion - thus, the examiner should state (i) whether his wrist is fixed/fused in a favorable or unfavorable position, and (ii) the degree and direction at which it is fixed (i.e., fixed in an unfavorable position at 10 degrees of palmar flexion).  

	(c) A discussion of any symptomatology associated with the Veteran's post-surgical scarring, including a description of the scar (i.e., size, shape, disfiguring characteristics, etc.) and whether it is characterized by any tenderness or instability on examination.  

	(d) A discussion of any neurological impairment(s) associated with the Veteran's residuals of a right wrist fracture, if any.  The examiner should describe any symptoms and functional limitations associated with such impairment(s), including identification of any nerve(s) involved.  

	(e) A discussion of any occupational impairment(s) associated with the Veteran's right wrist disability.  

7.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the issues of entitlement to higher initial ratings for residuals of a right wrist fracture.   Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


